Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 08/11/2021.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1-30 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“after obtaining the image data of the plurality of pages, display, on the display, a preview screen configured to display thereon at least one preview image based on image data for at least one page among the obtained image data for the plurality of pages; 
after beginning to display the at least one preview image on the preview screen, determine whether a display mode for the at least one preview image displayed on the preview screen fulfills the print start condition indicated by the information stored in the memory; and 
perform printing based on the obtained image data when determining that the display mode for the at least one preview image displayed on the preview screen fulfills the print start condition, the controller determining that the print start condition is fulfilled when a particular operation is performed on the preview screen while a particular preview image is being displayed on the preview screen based on image data for a particular page of the plurality of pages.”

In the primary prior art record, Takahashi (US PG. Pub. 2004/0190057 A1) teaches in Figs. 8-10, Sect. [0158], When the user inputs an OK key 705 after he or she has done desired setups via various operation windows shown in FIGS. 8 to 10, a print process according to his or her desired setups can start. In response to depression of the OK key 705 on the window 701 by the user, control is made to transmit print data from the client computer 103 to the print manager 115 (see FIG. 51 to be described later). When the user wants to cancel the process, he or she presses a cancel key 706. In response to this operation, the controller aborts the print process, and quits display of the window 701.

	In the cited prior art of reference listed but not relied upon, Sato (US PG. Pub. 2010/00053680 A1) discloses in Fig. 8, Sect. [0118], a screen displayed on the printing system 100 for notifying that the printing system 100 is executing printing. When the start key 503 is pressed by the user with the copy key 601 pressed, which appears in the screen displayed on the touch panel section 401 of the operating section 204 in FIG. 5, the controller 205 causes the FIG.8 screen to be displayed on the touch panel section 401. The FIG. 8 screen is configured to be displayed when the print processing is being executed by the printing apparatus 100 (INLINE JOB BEING EXECUTED). The controller 205 accepts settings of print processing in a to-be-processed job via the FIG. 8 screen, and causes the print processing to be executed by the printing apparatus according to the settings.

	In particular, the closest applied reference of Takahashi fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Also, cited prior art of Sato does not remedy the deficiencies required by claim 1 as follows:
	“after obtaining the image data of the plurality of pages, display, on the display, a preview screen configured to display thereon at least one preview image based on image data for at least one page among the obtained image data for the plurality of pages; 
after beginning to display the at least one preview image on the preview screen, determine whether a display mode for the at least one preview image displayed on the preview screen fulfills the print start condition indicated by the information stored in the memory; and 
perform printing based on the obtained image data when determining that the display mode for the at least one preview image displayed on the preview screen fulfills the print start condition, the controller determining that the print start condition is fulfilled when a particular operation is performed on the preview screen while a particular preview image is being displayed on the preview screen based on image data for a particular page of the plurality of pages.”, since both Takahashi and Sato fail to provide after the display performance of a display screen initiate a printing instruction based on acquired image data after determining that the display mode for the at least one preview image displayed on the preview screen satisfies the print start condition, the controller determining that the print start condition is fulfilled when a particular operation is performed on the preview screen while a specific preview image is already being displayed on the preview screen based on image data for a specific page of the plurality of pages as suggested by the claim. 

Regarding Independent Claim 8, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 8 as follows: 
“after beginning to display the at least one preview image on the preview screen, determine whether the print condition indicated by the information stored in the memory is fulfilled based on a display mode for the at least one preview image displayed on the preview screen; and 
perform the printing based on the image data for the at least one preview image displayed on the display, when determining that the print condition is fulfilled, the controller determining that the condition is fulfilled when a particular operation is performed on the preview screen while a particular preview image is being displayed on the preview screen based on image data for a particular page of the plurality of pages.”

In the primary prior art record, Takahashi (US PG. Pub. 2004/0190057 A1) teaches in Figs. 8-10, Sect. [0158], When the user inputs an OK key 705 after he or she has done desired setups via various operation windows shown in FIGS. 8 to 10, a print process according to his or her desired setups can start. In response to depression of the OK key 705 on the window 701 by the user, control is made to transmit print data from the client computer 103 to the print manager 115 (see FIG. 51 to be described later). When the user wants to cancel the process, he or she presses a cancel key 706. In response to this operation, the controller aborts the print process, and quits display of the window 701.

	In the cited prior art of reference listed but not relied upon, Sato (US PG. Pub. 2010/00053680 A1) discloses in Fig. 8, Sect. [0118], a screen displayed on the printing system 100 for notifying that the printing system 100 is executing printing. When the start key 503 is pressed by the user with the copy key 601 pressed, which appears in the screen displayed on the touch panel section 401 of the operating section 204 in FIG. 5, the controller 205 causes the FIG.8 screen to be displayed on the touch panel section 401. The FIG. 8 screen is configured to be displayed when the print processing is being executed by the printing apparatus 100 (INLINE JOB BEING EXECUTED). The controller 205 accepts settings of print processing in a to-be-processed job via the FIG. 8 screen, and causes the print processing to be executed by the printing apparatus according to the settings.

	In particular, the closest applied reference of Takahashi fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 8. Also, cited prior art of Sato does not remedy the deficiencies required by claim 8 as follows:
“after beginning to display the at least one preview image on the preview screen, determine whether the print condition indicated by the information stored in the memory is fulfilled based on a display mode for the at least one preview image displayed on the preview screen; and 
perform the printing based on the image data for the at least one preview image displayed on the display, when determining that the print condition is fulfilled, the controller determining that the condition is fulfilled when a particular operation is performed on the preview screen while a particular preview image is being displayed on the preview screen based on image data for a particular page of the plurality of pages.”, since both Takahashi and Sato fail to provide after the display performance of a display screen initiate a printing instruction based on acquired image data after determining that the display mode for the at least one preview image displayed on the preview screen satisfies the print start condition, the controller determining that the print start condition is fulfilled when a particular operation is performed on the preview screen while a specific preview image is already being displayed on the preview screen based on image data for a specific page of the plurality of pages as suggested by the claim. 

Regarding Independent Claim 17, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 17 as follows: 
“determine whether the plurality of display conditions indicated by the information stored in the memory are fulfilled based on print settings for the obtained image data;
when determining that at least one of the plurality of display conditions is fulfilled, display on the display a preview screen configured to display thereon the at least one preview image based on the obtained image data; and
prior to the preview screen being displayed on the display, display on the display a notification screen to show information about one or more display conditions that are determined to be fulfilled among the plurality of display conditions.”

In the primary prior art record, Takahashi (US PG. Pub. 2004/0190057 A1) teaches in Figs. 8-10, Sect. [0158], When the user inputs an OK key 705 after he or she has done desired setups via various operation windows shown in FIGS. 8 to 10, a print process according to his or her desired setups can start. In response to depression of the OK key 705 on the window 701 by the user, control is made to transmit print data from the client computer 103 to the print manager 115 (see FIG. 51 to be described later). When the user wants to cancel the process, he or she presses a cancel key 706. In response to this operation, the controller aborts the print process, and quits display of the window 701.

	In the cited prior art of reference listed but not relied upon, Sato (US PG. Pub. 2010/00053680 A1) discloses in Fig. 8, Sect. [0118], a screen displayed on the printing system 100 for notifying that the printing system 100 is executing printing. When the start key 503 is pressed by the user with the copy key 601 pressed, which appears in the screen displayed on the touch panel section 401 of the operating section 204 in FIG. 5, the controller 205 causes the FIG.8 screen to be displayed on the touch panel section 401. The FIG. 8 screen is configured to be displayed when the print processing is being executed by the printing apparatus 100 (INLINE JOB BEING EXECUTED). The controller 205 accepts settings of print processing in a to-be-processed job via the FIG. 8 screen, and causes the print processing to be executed by the printing apparatus according to the settings.

	In particular, the closest applied reference of Takahashi fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Also, cited prior art of Sato does not remedy the deficiencies required by claim 1 as follows:
“determine whether the plurality of display conditions indicated by the information stored in the memory are fulfilled based on print settings for the obtained image data;
when determining that at least one of the plurality of display conditions is fulfilled, display on the display a preview screen configured to display thereon the at least one preview image based on the obtained image data; and
prior to the preview screen being displayed on the display, display on the display a notification screen to show information about one or more display conditions that are determined to be fulfilled among the plurality of display conditions.”, since both Takahashi and Sato fail to  determine if display parameters stored satisfies a print setup for acquired image process settings and if determination of display parameters are confirmed, display a notification message outlining the confirmation information before showing the print preview screen as suggested by the claim. 
	
5.	Therefore, whether taken individually or in combination therof, the prior arts of Takahashi and Satoi fails to explicitly teach the claimed limitation(s) as required by independent claims 1, 8 and 17.

7.       It follows that claims 2-7, 9-16 and 18-30 are then inherently allowable for depending on an allowable base claim.

Regarding dependent Claim 2, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	“The printer according to claim 1, further comprising a user interface and a memory, 
wherein the controller is further configured to:
receive the print start condition via the user interface.”

	Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 1, 
wherein the controller is further configured to:
perform the printing based on the obtained image data, when the display
mode for the at least one preview image displayed on the display fulfills the print start condition including a condition that the particular preview image based on the image data for the particular page is displayed.” 

Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 3, further comprising a user interface, 
wherein the controller is further configured to:
receive, via the user interface, an operation to specify the particular page 
of the plurality of pages contained in the obtained image data; and
perform the printing based on the obtained image data, when the display
mode for the at least one preview image displayed on the display fulfills the print start condition including a condition that the particular preview image based on the image data for the particular page is displayed in response to the operation received via the user interface.”

Regarding dependent Claim 5, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 3, 
wherein the controller is further configured to, each time a single page is specified from among the plurality of pages contained in the obtained image data, perform:
displaying on the display a single preview image based on image data for
the specified single page; and
performing printing based on the image data for the specified single page,
when a display mode for the single preview image displayed on the display fulfills the print start condition including the condition that the particular preview image based on the image data for the particular page is displayed.”

	Regarding dependent Claim 6, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 3, further comprising a user interface, 
wherein the controller is further configured to:
when the particular preview image based on the image data of the
particular page is displayed, display on the display an object configured to, when operated, provide a print instruction to perform the printing based on the obtained image data; and 
perform the printing based on the obtained image data in response to the
object being operated via the user interface, when the display mode for the at least one preview image displayed on the display fulfills the print start condition including the condition that the particular preview image based on the image data for the particular page is displayed.”

	Regarding dependent Claim 7, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 1, wherein the controller comprises:
a processor;
a non-transitory computer-readable medium storing computer-readable instructions configured to, when executed by the processor, cause the controller to:
store the information on the print start condition in the memory;
obtain the image data for the plurality of pages with the information on the print start condition stored in the memory;
after obtaining the image data of the plurality of pages, display, on the display, the preview screen configured to display thereon the at least one preview image based on the image data for the at least one page;
after beginning to display the at least one preview image on the preview screen, determine whether the display mode for the at least one preview image displayed on the preview screen fulfills the print start condition indicated by the information stored in the memory; and
perform the printing based on the obtained image data, when determining that the display mode for the at least one preview image displayed on the display preview screen fulfills the print start condition.”

	Regarding dependent Claim 9, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 8, 
wherein the controller is further configured to:
obtain the image data for a plurality of pages;
when the received display condition is fulfilled, display on the display a plurality of preview images based on the obtained image data for the plurality of pages on a page-by-page basis while switching from one preview image based on image data for one page to another preview image based on image data for another page, among the obtained image data for the plurality of pages;
receive, as the print condition, a condition that a particular time elapses after all | the plurality of preview images based on the obtained image data for the plurality of pages have been displayed on the display ();
perform the printing based on the image data for the plurality of pages, when the print condition that the particular time elapses after all the plurality of preview images based on the obtained image data for the plurality of pages have been displayed on the preview screen is fulfilled.”

	Regarding dependent Claim 9, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 8, 
wherein the controller is further configured to:
obtain the image data for a plurality of pages;
receive, via the user interface, an operation to specify one of the 
plurality of pages contained in the obtained image data;
when the received display condition is fulfilled, display on the 
display a specific preview image based on image data for the specified page of the plurality of pages, in response to the operation received via the user interface;
receive, as the print condition, a condition that the particular 
preview image based on the image data for the particular page od the plurality of pages is displayed in response to the operation received via the user interface;
perform printing based on the image data for the specific preview 
image displayed on the display, when the print condition that the particular preview image based on the image data for the particular page of the plurality of pages is displayed in response to the operation received via the user interface is fulfilled.”

	
	Regarding dependent Claim 11, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 10, 
wherein the controller is further configured to:
display on the display a print cancellation object for cancelling the printing
based on the image data for the preview image displayed on the display; and
when the print condition that the particular preview image based on the image data for the particular page of the plurality of pages is displayed in response to the operation received via the user interface is fulfilled, perform the printing based on the image data for the specific preview image displayed on the display, provided that the print cancellation object is not operated.”
	Regarding dependent Claim 12, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 10, 
wherein the controller is further configured to:
display on the display a print execution object for performing the printing of the preview image displayed on the display; and
when the print condition that the particular preview image based on the image data for the particular page of the plurality of pages is displayed in response to the operation received via the user interface is fulfilled, perform the printing based on the image data for the specific preview image displayed on the display, provided that the print execution object is operated.”

Regarding dependent Claim 13, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 8, 
wherein the controller is further configured to:
receive, via the user interface, a print parameter for a setting item for performing the printing based on the obtained image data;
receive, as the display condition, a condition that the received print parameter is a particular print parameter;
when the display condition that the received print parameter is the particular print parameter is fulfilled, display on the display the at least one preview image based on the obtained image data.”
Regarding dependent Claim 14, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 13, 
wherein the controller is further configured to:
display on the display a print execution object for performing the printing of the at least one image displayed on the display;
receive, as the print condition, a condition that the print execution object is operated via the user interface; and
when the print condition that the print execution object is operated via the user interface is fulfilled, perform the printing based on the image data for the at least one preview image displayed on the display.”

	Regarding dependent Claim 15, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the printer according to claim 8, 
wherein the controller is further configured to:
obtain, as the image data, scanned data generated by scanning a document;
receive, as the display condition, a condition regarding the document scanned to generate the scanned data; and
when the received condition regarding the document is fulfilled, display on the display the at least one preview image based on the obtained image data.”

	Regarding dependent Claim 16, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 8, 
wherein the controller comprises:
a processor; and
a non-transitory computer-readable medium storing computer-readable instructions configured to, when executed by the processor, cause the controller to:
receive, via the user interface, the display condition for displaying the at least one preview image of the at least one page on the display, and the print condition for performing printing of the at least one page;
store, in the memory, the information on the received display condition and the received print condition;
obtain the image data for the at least one page with the information on the display condition and the print condition stored in the memory;
determine whether the display condition indicated by the information stored in the memory is fulfilled based on the print settings for the obtained image data;
when determining that the display condition is fulfilled, display on the display the preview screen configured to display thereon the at least one preview image based on the obtained image data;
after beginning to display the at least one preview image on the preview screen, determine whether the print condition indicated by the information stored in the memory is fulfilled based on the display mode for the at least one preview
image displayed on the preview screen; and
perform the printing based on the image data for the at least one preview image displayed on the display, when determining that the print condition is fulfilled.”
	
Regarding dependent Claim 18, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 17, 
wherein the controller is further configured to:
receive, via the user interface, information representing whether to display the notification screen; and
prior to the preview screen being displayed on the display, display on the display the notification screen, provided that the received information represents to display the notification screen.”

Regarding dependent Claim 19, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 17, 
wherein the controller is further configured to:
receive, via the user interface, a print parameter for a setting item for performing a printing process;
receive the plurality of display conditions including a condition that the received print parameter is a particular print parameter;
when the received condition that the received print parameter is the particular print parameter is fulfilled, display on the display the at least one preview image based on the obtained image data; and
prior to the preview screen being displayed on the display, display on the display the notification screen with information representing that the received condition that the received print parameter is the particular print parameter is fulfilled.”

Regarding dependent Claim 20, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 19, 
wherein the controller is further configured to:
receive the plurality of display conditions including a condition that the received print parameter indicates color printing;
when the received condition that the received print parameter indicates color printing is fulfilled, display on the display the at least one preview image based on the obtained image data; and
prior to the preview screen being displayed on the display, display on the display the notification screen with information representing that the received condition that the received print parameter indicates color printing is fulfilled.”

Regarding dependent Claim 21, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 19, 
wherein the controller is further configured to:
receive the plurality of display conditions including a condition that the received print parameter indicates printing for more than a particular number of copies;
when the received condition that the received print parameter indicates printing for more than the particular number of copies is fulfilled, display on the display the at least one preview image based on the obtained image data; and
prior to the preview screen being is displayed on the display, display on the display the notification screen with information representing that the received condition that the received print parameter indicates printing for more than the particular number of copies is fulfilled.”

Regarding dependent Claim 22, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 17, 
wherein the controller is further configured to:
obtain, as the image data, scanned data generated by scanning a document;
receive the plurality of display conditions including a condition regarding the document scanned to generate the scanned data;
when the received condition regarding the scanned document is fulfilled, display on the display the at least one preview image based on the obtained image data; and
prior to the preview screen being is displayed on the display, display on the display the notification screen with information representing that the received condition regarding the scanned document is fulfilled.”

Regarding dependent Claim 23, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 22, 
wherein the controller is further configured to:
receive the plurality of display conditions including a condition regarding a count of document sheets scanned to generate the scanned data;
when the received condition regarding the count of the scanned document sheets is fulfilled, display on the display the at least one preview image based on the obtained image data; and
prior to the preview screen being is displayed on the display, display on the display the notification screen with information representing that the received condition regarding the count of the scanned document sheets is fulfilled.”
Regarding dependent Claim 24, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 17, 
wherein the controller is further configured to:
receive, via the user interface, a print parameter for a setting item for performing a printing process;
obtain, as the image data, scanned data generated by scanning a document;
receive the plurality of display conditions including a first condition that the received print parameter is a particular print parameter and a second condition regarding the document scanned to generate the scanned data; and
when at least one of the first condition and the second condition is fulfilled, display on the display the at least one preview image based on the obtained image data.”

Regarding dependent Claim 25, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 24, 
wherein the controller is further configured to:
prior to the preview screen being is displayed on the display, based on fulfillment of the first condition that the received print parameter is the particular print parameter, display on the display the notification screen with information representing that the first condition that the received print parameter is the particular print parameter is fulfilled;
prior to the preview screen being is displayed on the display, based on fulfillment of the second condition regarding the scanned document, display on the display the notification screen with information representing that the second condition regarding the scanned document is fulfilled.

	Regarding dependent Claim 26, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The printer according to claim 17, 
wherein the controller comprises:
a processor; and
a non-transitory computer-readable medium storing computer-readable instructions configured to, when executed by the processor, cause the controller to:
receive the plurality of display conditions via the user interface;
store the information on the received plurality of display conditions in the memory;
obtain the image data for the at least one page with the information on the plurality of display conditions stored in the memory;
determine whether the plurality of display conditions indicated by the information stored in the memory are fulfilled based on the print settings for the obtained image data;
when determining that at least one of the plurality of display conditions is  fulfilled, display on the display the preview screen configured to display thereon the at least one preview image based on the obtained image data; and
prior to the preview screen being displayed on the display, display on the display the notification screen to show the information about the one or more display conditions that are determined to be fulfilled among the plurality of display conditions.”

Regarding dependent Claim 27, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 1, 
wherein the controller is further configured to:
determine whether the print start condition indicated by the information stored in the memory includes a condition for individual-image printing to print one or more individual pages or a condition for all-image printing to print all of the plurality of pages;
when determining that the print start condition indicated by the information stored in the memory includes the condition for the individual-image printing, perform printing of an individual page in response to determining that the print start condition is fulfilled when a feed button for displaying a next preview image is operated on the preview screen while a corresponding preview image is being displayed on the preview screen based on the image data for the individual page of the plurality of pages; and
when determining that the print start condition includes the condition for the all-image printing, perform printing of all the plurality of pages, in response to determining that the print start condition is fulfilled when a print button for inputting a print instruction is operated on the preview screen while a final preview image is being displayed on the preview screen based on the image data for the final page of the plurality of pages.”

Regarding dependent Claim 28, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 8, 
wherein the controller is further configured to:
determine whether the print condition indicated by the information stored in the memory includes a condition for individual-image printing to print one or more individual pages or a condition for all-image printing to print all of the at least one page;
when determining that the print condition indicated by the information stored in the memory includes the condition for the individual-image printing, perform printing of an individual page, in response to determining that the print condition is fulfilled when a feed button for displaying a next preview image is operated on the preview screen while a corresponding preview image is being displayed on the preview screen based on the image data for the individual page of the at least one page; and
when determining that the print condition indicated by the information stored in the memory includes the condition for the all-image printing, perform printing of all the at least one page in response to determining that the print condition is fulfilled when a print button for inputting a print instruction is operated on the preview screen while a final preview image is being displayed on the preview screen based on the image data for the final page of the at least one page.”

	Regarding dependent Claim 29, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 17, 
wherein the plurality of display conditions includes:
a first condition associated with a first upper threshold for a count of copies to be printed; and
a second condition associated with a second upper threshold for a count of sheets to be printed, and 
wherein the controller is further configured to:
determine that the first condition is fulfilled when a setting value of 
the count of copies to be printed based on the obtained image data is more than the first upper threshold; and
determine that the second condition is fulfilled when a setting value 
of the count of sheets to be printed based on the obtained image data is more than the second.”

	Regarding dependent Claim 30, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“The printer according to claim 17, 
wherein the controller is further configured to:
when a particular operation is performed on the preview screen while the at least one preview image is being displayed on the preview screen, display a reconfiguration screen on the display, the reconfiguration screen being configured to accept reconfiguration of one or more print settings associated with the one or more display conditions that are determined to be fulfilled among the plurality of display conditions; and
when accepting reconfiguration of the one or more print settings via the reconfiguration screen, perform printing based on the obtained image data in accordance with the reconfigured one or more print settings.”

5.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677